United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-661
Issued: July 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2011 appellant, through her attorney, filed a timely appeal from the
January 19, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her compensation for refusing an offer of suitable work. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
August 1, 2010 on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On January 28, 2004 appellant, then a 51-year-old clerk, sustained injury to her neck and
right upper back due to shoveling snow at work. OWCP accepted that she sustained a cervical
1

20 C.F.R. § 8101 et seq.

strain/sprain, right trapezius muscle strain/sprain and cervical disc herniations at C5-6 and C6-7
with myelopathy.2 Appellant received compensation for periods of total disability.
On January 11, 2005 appellant underwent a posterior lateral partial vertebrectomy at C67 and a right anterior microforaminotomy and microdissection at C6-7. The procedures were
authorized by OWCP.
The findings of March 2005 magnetic resonance imaging (MRI) scan testing showed
two-level disc desiccation at C5-6 and C6-7 with leftward broad disc protrusion at C5-6 which
butted into the foramen on the left.
In a February 20, 2006 report, Dr. William Paronish, an attending Board-certified family
practitioner, indicated that appellant was totally disabled from all work due to her employment
injury. He indicated that she had clinical findings of ongoing significant pain in her neck, right
shoulder and right arm that were exacerbated by use of nearly any type. Dr. Paronish stated that
this problem was severely impairing appellant in her activities of daily living.
Dr. Laurence Primack, an attending Board-certified neurologist, indicated that
electromyogram (EMG) testing from December 2006 showed right cervical radiculopathy, right
brachial plexopathy, chronic and severe right median nerve neuropathy and left median nerve
neuropathy. On February 12, 2007 he indicated that appellant appeared in his office on that date
with extraordinary pain in her right upper extremity due to a combination of cervical
radiculopathy and brachial plexopathy. Dr. Primack indicated that she had muscle spasms and
noted that he had prescribed Flexeril for this pain.3 Both Drs. Paronish and Primack continued to
periodically examine appellant and found that her medical condition remained essentially
unchanged.
In a May 13, 2008 report, Dr. Subrata P. Barua, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, detailed appellant’s factual and medical history and
reported examination findings. He noted that, upon physical examination, appellant exhibited
residual neck and right trapezius pain and residual symptoms from her cervical discectomy and
vertebrectomy at C6-7 with some objective findings of mild tenderness and limitation of range of
motion. Dr. Barua indicated that she could not perform her regular work but was capable of
performing light work for one to three hours a day in a sedentary position. In a May 12, 2008
work restrictions form, he indicated that appellant could work for one to three hours a day with
restrictions such as lifting no more than 10 pounds for up to one hour a day.
OWCP determined that there was a conflict in the medical opinion evidence between
Dr. Barua and appellant’s attending physicians regarding her ability to work and referred her and
the case record to Dr. Charles J. Harvey, a Board-certified orthopedic surgeon and osteopath, for
an impartial medical examination and opinion on the matter.

2

On August 4 and 30, 2004 appellant underwent carpal tunnel release surgery in her left and right arms.

3

Dr. Primack also indicated that appellant continued to have bilateral carpal tunnel syndrome.

2

In a December 4, 2009 report, Dr. Harvey provided a summary of the medical evidence
of record and detailed his findings on physical examination. He noted that appellant complained
of right-sided neck and trapezius pain, anterolateral right shoulder discomfort and lateral right
forearm pain with numbness into the thumb and index and long fingers. Dr. Harvey indicated
that, upon physical examination of her cervical spine, appellant had full flexion but 0 degrees
and 60 degrees of right rotation. Appellant had 5/5 strength in her arms upon various motions,
including flexion and extension of her elbow, wrists and fingers and external and internal
rotation of her shoulders. Dr. Harvey diagnosed persistent neuritic pain of the right upper
extremity and indicated that appellant remained symptomatic from her January 28, 2004 work
injury. He indicated that appellant had a partial disability and noted that Dr. Barua indicated in
2008 that a functional capacity evaluation might prove useful “to help locate this person in the
job force.” Dr. Harvey stated, “Otherwise, I would not expect any appreciable return of function
or decrease in symptoms from this patient. Prognosis for recovery is poor.” In a December 4,
2009 return to work evaluation form, he indicated that appellant should avoid repetitive activity
with her right arm but noted that she was allowed “unlimited use” of her left arm. Dr. Harvey
stated that she could frequently lift and carry up to 10 pounds, sit for eight hours a day and stand,
walk or drive for four hours.
OWCP requested that Dr. Harvey provide additional details about appellant’s work
restrictions. In a February 24, 2010 work restrictions form, Dr. Harvey indicated that she could
work eight hours a day with various restrictions. Appellant could reach, engage in repetitive
wrist or elbow motion, lift, push or pull for up to one hour a day; sit for up to eight hours; walk
or stand for up to four hours; and twist, bend, stoop, squat, kneel or climb for up to one hour.
She could not reach above her shoulder level with her right arm.
On May 11, 2010 the employing establishment offered appellant a job as a modified
clerk. The position involved sorting, distributing, forwarding and marking up mail for 3.5 hours
a day, working the retail window for 2.5 hours a day, casing mail for 0.5 hours a day and
delivering express mail for 1.5 hours a day. Appellant would be required to lift or carry for up to
1 hour a day; stand, walk or drive for up to 2.5 hours; sit for 4 hours a day; and reach, bend,
climb, squat or twist for up to 0.5 hours a day.4
On May 11, 2010 appellant refused the offered position indicating that she was medically
disabled.
In a May 14, 2010 letter, OWCP advised appellant of its determination that the modified
clerk position offered by the employing establishment was suitable. It indicated that the opinion
of Dr. Harvey, the impartial medical specialist, constituted the weight of the medical evidence
with respect to her ability to work and showed that she could perform the modified clerk
position. OWCP informed appellant that her compensation would be terminated if she did not
accept the position or provide good cause for not doing so within 30 days.

4

The employing establishment offered appellant a similar position on April 28, 2010 but this job offer was
superseded by the job offered on May 11, 2010. The first offer required that appellant engage in lifting and carrying
for 1.5 hours per day and, on May 4, 2010, OWCP wrote the employer and asserted that changing the lifting and
carrying requirement to one hour per day would make the first job offer suitable.

3

In May 23 and June 5, 2010 letters, appellant explained that she could not accept the
modified clerk position offered by the employer because she was not physically capable of
performing the duties of the job. She also asserted that her depression and anxiety prevented her
from performing the offered position. Appellant submitted additional work restriction forms,
including a May 19, 2010 form in which Dr. Paronish listed various work restrictions including
no lifting more than five pounds and no engaging in pushing or pulling.5
In a June 16, 2010 letter, OWCP advised appellant that her reasons for not accepting the
modified clerk position offered by the employing establishment were unjustified. It advised her
that her compensation would be terminated if she did not accept the position within 15 days of
the date of the letter.6
In a July 8, 2010 decision, OWCP terminated appellant’s compensation effective
August 1, 2010 on the grounds that she refused an offer of suitable work.
Appellant submitted additional treatment reports of Dr. Primack and Dr. Paronish from
mid to late 2010.7 In an October 26, 2010 report, Dr. Lynda Federoff, an attending clinical
psychologist, noted appellant’s history of sustaining an employment injury. She indicated that
appellant’s chief area of complaint was in the shoulder area, with right shoulder pain greater than
left. Dr. Federoff also reported constant pain down her right arm with pain occasionally
radiating part way down her left arm. On the Visual Analog Scale, where 0 was no pain and 10
was the worst pain ever experienced or imagined, appellant reported a 6 at the time of the
interview with her range of pain being a 3 or 4 with medication to a 7 or 8. Dr. Federoff
diagnosed major depressive disorder, moderate, recurrent and panic disorder without
agoraphobia. She stated as a result of appellant’s work injury, treatment for her injury, and her
inability to work, she appeared to be both depressed and experiencing panic attacks, which was
common for patients experiencing chronic pain. Appellant had been prescribed medication for
her depression (Lexapro) and her anxiety (Lorazepam) and she appeared to have coped well with
her pain despite its high level of interference in her life. Dr. Federoff stated that appellant might
benefit from referral to a chronic pain clinic.
Appellant requested a telephonic hearing with an OWCP hearing representative. During
the November 1, 2010 hearing, appellant’s counsel argued that the work restrictions
recommended by Dr. Harvey would not allow her to perform the duties of the modified clerk
position offered by the employing establishment.
In a January 19, 2011 decision, an OWCP hearing representative affirmed OWCP’s
July 8, 2010 decision finding that the opinion of Dr. Harvey showed that appellant could perform
the modified clerk position offered by the employing establishment.

5

Appellant also submitted work restrictions forms of attending physicians, dated in 2008 and 2009, which had
previously been submitted.
6

Prior to sending the letter, OWCP called the employing establishment and confirmed that the offered position
was still available to appellant.
7

Appellant also resubmitted a number of medical reports from the 1990s and early 2000s.

4

LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides in pertinent part, “A partially disabled employee
who ... (2) refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”8 However, to justify such termination, OWCP must show that the work offered
was suitable.9 An employee who refuses or neglects to work after suitable work has been offered
has the burden of showing that such refusal to work was justified.10
According to OWCP procedure, a job offer must be in writing and contain a description of
the duties to be performed and the specific physical requirements of the position.11 The Board has
held that all impairments, whether work related or not, must be considered in assessing the
suitability of an offered position.12
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”13 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.14 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.15
ANALYSIS
OWCP accepted that on January 28, 2004 appellant sustained a cervical strain/sprain,
right trapezius muscle strain/sprain and cervical disc herniations at C5-6 and C6-7 with
myelopathy. On May 11, 2010 the employer offered her a job as a modified clerk and, on
May 14, 2010 OWCP determined that the offered position was suitable. Appellant refused the
position and OWCP terminated her compensation effective August 1, 2010 due to this refusal.
The modified clerk position offered by the employing establishment involved sorting,
distributing, forwarding and marking up mail for 3.5 hours a day, working the retail window for
8

5 U.S.C. § 8106(c)(2).

9

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

10

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(a) (December 1993).
12

See Mary E. Woodward, 57 ECAB 211 (2005).

13

5 U.S.C. § 8123(a).

14

William C. Bush, 40 ECAB 1064, 1075 (1989).

15

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

2.5 hours a day, casing mail for 0.5 hours a day and delivering express mail for 1.5 hours a day.
The job description for the position indicated that appellant would be required to lift or carry for
up to 1 hour a day; stand, walk or drive for up to 2.5 hours; sit for 4 hours a day; and reach, bend,
climb, squat or twist for up to 0.5 hours a day.
The Board finds that the weight of the medical evidence regarding appellant’s ability to
work around the time the modified clerk position was offered is represented by the wellrationalized report of Dr. Harvey, a Board-certified orthopedic surgeon and osteopath who
served as an impartial medical specialist.16 In December 4, 2009 and February 24, 2010 reports,
Dr. Harvey indicated that appellant could perform limited-duty work for eight hours a day. He
stated that she could reach, engage in repetitive wrist or elbow motion, lift, push or pull for up to
one hour a day; sit for up to eight hours; walk or stand for up to four hours; and twist, bend,
stoop, squat, kneel or climb for up to one hour. Appellant could only lift up to 10 pounds and
she could not reach above her shoulder level with her right arm.
The Board finds that OWCP did not meet its burden of proof to show that the modified
clerk position offered by the employing establishment was suitable and therefore its termination
of appellant’s compensation for refusing such employment was improper. The modified clerk
position involved sorting, distributing, forwarding and marking up mail for 3.5 hours a day,
working the retail window for 2.5 hours a day, casing mail for 0.5 hours a day and delivering
express mail for 1.5 hours a day. The restrictions provided by Dr. Harvey dictate that appellant
could only reach for one hour a day, lift, push or pull for one hour, engage in wrist motion for
one hour, engage in elbow motion for one hour and lift up to 10 pounds.17 However, the
description of the modified clerk position did not provide any indication of how much time per
day appellant would be required to engage in repetitive wrist or elbow motion and did not
specify how much time per day she would engage in pushing and pulling, actions which
Dr. Harvey limited to one hour per day. As noted above, a job offer must be in writing and
contain a description of the duties to be performed and the specific physical requirements of the
position.18 The description of the modified clerk position is silent with respect to these physical
actions which were restricted by Dr. Harvey. Moreover, Dr. Harvey indicated that appellant
could only lift up to 10 pounds, but the description of the modified clerk position does not
indicate how much weight appellant would be required to lift. He also indicated that appellant
could not reach above her shoulder with her right arm, but the description of the modified clerk
position does not indicate whether the position would require such activity. Because the
16

See supra notes 13 through 15. OWCP properly determined that there was a conflict in the medical opinion
evidence requiring referral to an impartial medical specialist. In reports from May 2008, Dr. Barua, a Boardcertified orthopedic surgeon serving as an OWCP referral physician, indicated that appellant could work for one to
three hours a day with restrictions such as lifting no more than 10 pounds for up to one hour a day. In contrast,
appellant’s attending physicians, including Dr. Paronish, an attending Board-certified family practitioner, indicated
that appellant was totally disabled.
17

In his December 4, 2009 report, Dr. Harvey indicated that appellant could “occasionally” engage in reaching
and “frequently” engage in lifting. His more specific restrictions on reaching and lifting contained in his
February 24, 2010 form report supersede his earlier recommendations. Dr. Harvey’s restriction on appellant lifting
more than 10 pounds, contained in his December 4, 2009 report, was not superseded by any later work restriction
recommendation.
18

See supra note 11.

6

description of the offered position does not specify the extent to which appellant could engage in
these activities, it cannot be found that the offered position is suitable when viewed in light of
appellant’s medical restrictions.
In addition, OWCP did not adequately consider whether appellant’s total medical
condition negatively affected her ability to work in the position offered by the employing
establishment. The Board has held that all impairments, whether work related or not, must be
considered in assessing the suitability of an offered position.19 For example, OWCP did not
adequately consider whether appellant’s diagnosed psychological condition affected her ability
to perform the modified clerk position. Appellant submitted medical evidence regarding her
psychiatric condition,20 but OWCP did not provide any discussion in its decisions regarding the
matter of whether she could perform the position in spite of her psychiatric condition.21
For these reasons, OWCP did not meet its burden of proof to show that the modified
clerk position was suitable around the time it was offered in May 2010. Because the modified
clerk position was not shown to be suitable, appellant’s refusal of the offered position would not
constitute a refusal of an offer of suitable work. Therefore, OWCP had no basis to terminate
appellant’s compensation effective August 1, 2010.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation effective
August 1, 2010 on the grounds that she refused an offer of suitable work.

19

See supra note 12.

20

In an October 26, 2010 report, Dr. Federoff, an attending clinical psychologist, indicated that appellant had
depression and anxiety that were related, in part, to her work-related injuries. While these psychiatric conditions
have not been accepted by OWCP as work related, they should be considered in determining the suitability of the
modified clerk position.
21

On appeal, counsel argued that Dr. Harvey did not consider the affect of appellant’s bilateral carpal tunnel
condition on her ability to work. However, in his December 4, 2009 report, Dr. Harvey discussed this condition and
fully evaluated appellant’s arms.

7

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

